Citation Nr: 1607697	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for bilateral pes planus with osteoarthritis of both first metatarsophalangeal joints, on appeal from an initial grant of service connection.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1993 to September 1996, and he also had service in the Army National Guard from November 1996 to July 2004.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2011 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) in.  In that action, service connection was granted for bilateral pes planus and assigned a noncompensable evaluation.  He was notified of that action and appealed to the Board for review.  Upon perfection of his appeal, the Veteran proffered testimony before the undersigned at the RO in April 2015.  A transcript of that hearing has been prepared and been included in the claims folder for review. 

Upon review, it is the determination of the Board that this appeal must be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran's most recent VA examination of his feet was in 2010.  During his hearing he reported that his disability had increased since that examination.  He is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

He also testified that he had received recent VA treatment for his disability.  The most recent VA treatment records in the claims file were obtained in March 2013.

Accordingly, the case is remanded for the following actions:

1.  Obtain all records of VA treatment for the Veteran's foot disabilities since March 2013.

2.  After available records have been obtained and included in the claims folder for review, schedule the Veteran for an examination to determine the current severity of the service connected bilateral foot disability.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The purpose of the examination sought in this remand is to obtain information that is necessary to decide the appeal.  Pursuant to 38 C.F.R. § 3.655 (2015); failure without good cause to report for the examination will result in the appeal being decided on the basis of the evidence of record.  Id. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




